DETAILED ACTION
This office action is in response to communication filed on 8 November 2021.

Claims 1 – 6, 8 – 15, and 17 – 20 are presented for examination.

The following is a FINAL office action upon examination of application number 16/983782.  Claims 1 – 6, 8 – 15, and 17 – 20 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 8 November 2021, Applicant amended claims 1 – 3, 8, 10 – 11, 13 – 14, 17, and 19.  Applicant cancelled claims 7 and 16.

Amendments to claims 1 – 3, 8, 10 – 11, 13 – 14, 17, and 19 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 6, 8 – 15, and 17 – 20 are maintained.

Response to Arguments

Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are not directed to abstract ideas and that claims recite significantly more than any judicial exception.  Examiner respectfully disagrees.  Applicant’s disclosure describes geocoded data only as that which may be associated or indexed with geographical identifiers.  Merely using a computer to view data that amounts to coordinates and use those coordinates for a mathematical model is performing an abstract method while using a computer as a tool.  The presence of geocoded data, which Applicant defines as simple location data that may be coordinates, to be viewed and using that data to generate a model is still abstract.  There is no specificity to the computer-implemented technology, and a person having ordinary skill in the art would not be able to distinguish this from the most basic of computing technology.  Mental processes include pen to paper work that involves using the human mind to create markings.  This includes a type of display of graphical maps and markings depicting installation sites.  There is no claim to technology for this limitation other than by the computing system, which is generic and non-specific as to how the computing system is functional to perform these steps.  The operations claimed are not technical, because they do not require computers to be functional.  Interfaces displaying data is well-known, routine, and conventional use of that technology.  Applicant is not improving the interface or any computing technology in their claims.  There is no specific manner of implementing technology or specific improvement claimed.  Examiner disagrees that interface is anything other than a simple display and is replicable with a drawing.  Applicant is incorrect that display of a map is not a mental process, because drawing or otherwise creating a map manually would create the same end result of Applicant’s current claim language.  Applicant further argues that there is a specific technical method claimed, but Examiner finds that not to be the case.  Rather, this is a generic technical implementation of Applicant’s business method that, without this generic technology, is entirely able to be duplicated abstractly.  Again, geocoded data is understood in the disclosure to be nothing more than simple coordinates of latitude and longitude, which can be found abstractly on a map using no technology.  Claims remain properly rejected for being directed to the judicial exception of abstract ideas without significantly more.

In the remarks regarding independent claims 1, 11, and 17, Applicant argues that cited prior art does not disclose fuel station performance scores based at least in part on volume of traffic, a sales amount in a timeframe, or both.  Examiner respectfully disagrees.  Harris teaches fuel station performance metrics in that customer reviews and security level are metrics applied to the destination, which is equivalent to the fuel station location.  Further, Elam also teaches performance metrics of a fuel station.  However, Examiner has introduced new art that teaches that performance score is based on volume of traffic, a sales amount in a timeframe, or both.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 8 – 15, and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite obtaining identifiers of existing fuel stations associated with performance scoring and features where a performance score is based in part on volume of traffic, sales amount in a timeframe, or both, identifying relationships between variance in feature values and scores, establishing a mapping of weightings for features based on relationships, obtaining data sets with feature values corresponding to area accessed as geocoded data reflecting geographic location, applying mapping of weightings to data sets by selecting weighting to apply to each feature value, combining values into a model by combining particular weighted data values, generating indications of multiple proposed installation sites for alternative fuel stations, and displaying a graphical map of the area and markings depicting the proposed installation sites on the map.  Dependent claims further limit model criteria and define values.  These claims recite mental processes, because the mapping and weightings of station data to make a selection for future install of fuel stations is a simple mental decision making based on given factors. Additionally, the calculation of mathematical models and the underlying mathematics to complete that is a mathematical concept. Mathematical Concepts and mental processes are groupings defined as a type of abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of computer implementation, computing system, interface, processors, memory, and computer-readable storage medium are merely tools used to apply basic computer technology to otherwise entirely abstract functions.  Geocoding data is a specific type of data, but it does not require technology to be viewed or managed.  Applicant’s own disclosure describes geocoded data as data that may be associated or indexed with geographical identifiers, and that amounts to simple coordinates associated in a table with a labeled location.  The courts have determined that certain types of activity are well- understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015) claims storage and retrieval of information in memory which is similar to making decisions for proposed fuel stations based on received data as in Applicant’s claims was found to be well-understood, routine, and conventional use of computers. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 8 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0132155 (hereinafter, Elam) in view of U.S. P.G. Pub. 2018/0295469 (hereinafter, Harris) in view of U.S. P.G. Pub. 2008/0208652 (hereinafter Srivastava) in further view of U.S. P.G. Pub. 2016/0343011 (hereinafter, Yamashina).

Regarding claim 1, Elam teaches a computer-implemented method for identifying alternative fuel station sites within an area, the method comprising: 
obtaining, by a computing system, identifiers of existing fuel stations, wherein each of the identifiers is associated with a set of features, each feature having a feature value and a feature type (¶ 57, “For example, by analyzing aerial photographs of identified sites, the user may determine whether there is an existing traditional gas station or sufficient undeveloped or underdeveloped space nearby that could make the installation of an alternative fuel station easier. Using this analysis, the user may develop a refined set of potential sites that have desirable physical characteristics, in addition to having a high hotspot model value and proximity to a highly ranked EG point. Such sites are referred to herein as "visually analyzed sites."”).
Elam does not explicitly teach each site has a performance score, but does indicate that there are values associated with areas (¶ 45, “For example, the map 402 in FIG. 4 uses a first grayscale level in areas 404 and 406 to indicate high relative value.”). 
However, in the analogous art of rating charging stations, Harris teaches each of the identifiers is associated with a performance score and a set of features (¶ 39, “FIG. 7 illustrates a use case 700 in which a user 702 is looking for a car charging station in Town A 704. The navigation server alerts the user 702 to two potential car charging stations in Town A, charging station A 706 and charging station B 708. As seen in FIG. 7, the car charging stations are in close proximity to each other, but parking at car charging station A 706 is $2.00 less per hour. The network knowledge server monitors and provides the user 702 with first and second performance metrics related to car charging stations A and B, respectively. In use case 700, car charging station A 706 provides "slow Internet" and "poor RSRP", but offers the user the ability to upgrade to "Premium Internet" for $1.00 per hour. Car charging station B 708 provides "good RSRP" and a "good network security level".”) (¶ 26, “In addition, the ranking of the first potential destination and the second potential destination can be based on at least one of a customer review of the first potential destination and the second potential destination, a security level at the potential first destination and the second potential destination, and a historical safety metric of a preferred route to the first potential destination and the second potential destination. For example, the ranking of the first potential destination and the second potential destination may take into account the number of negative customer reviews received for the destinations.”).  
Elam further teaches: 
identifying, by the computing system, relationships between variance in feature values for particular feature types (¶ 45, “the geographic variation of the hotspot model is indicated graphically by a color gradient or grayscale gradient. For example, the map 402 in FIG. 4 uses a first grayscale level in areas 404 and 406 to indicate high relative value.”).  Harris teaches variance for performance scores (¶ 44, “For example, the correlation server can provide a business with KPIs or statistics regarding the number/frequency of users who select other businesses/destinations because of better wireless network performance.”). 
Elam does teach that collected data for indicators or predictors of commercial success, which is equivalent to performance data (¶ 30, “Processing begins in block 302, where the hotspot module 110 initially receives or accesses geocoded input data sets that may be indicative of consumer demand for alternative fuels and/or other predictors of commercial success. The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success:”) (¶ 33, “traffic volume, flow, and/or density information indexed by street address or street intersection”), but does not teach wherein the performance score is based at least in part on a volume of traffic, a sales amount in a timeframe, or both a volume of traffic and a sales amount in a timeframe.  However, in the analogous art of business site determination, this is taught by Srivastava (¶ 107-108, "The step 1206 of extracting relationships generates a composite indicator, which includes more than one indicator that is relevant for selecting an optimal business location. The step of automatically extracting relationships, in accordance with one aspect of the invention includes generating a composite indicator, which correlates projected profitability and at least one other indicator. Preferably the at least one other indicator includes one or more of the following: demographic variables, competitor proximity, accessibility, product mix, and comparable customer spending patterns. Composite indicators may, for example, include revenue per square foot, sales per unit time, and sales per unit time per age bracket of expected customers.").
Elam further teaches: 
establishing, by the computing system, a mapping of weightings for feature types based on the identified relationships (¶ 44, “the hotspot module 110 first normalizes each data set using the standard deviation of the data set (e.g., the standard deviation above and below the mean), and then scales each data set by a particular weighting constant, before finally summing the weighted data sets. Table 1 below summarizes the weighted linear combination that is utilized in one such embodiment.”) (see Table 1);
obtaining, by the computing system, at least two data sets, associated with the area, that each have an associated feature type, wherein each of the at least two data sets includes multiple feature values and each feature value corresponds to a portion of the area, and wherein at least a portion of the at least two data sets is accessed by the computing system via an interface as geocoded data reflecting geographic location (¶ 17, “The input module 104 is configured to access data sets 102 that are linked to, referenced by, mapped to, associated with, or otherwise indexed by data indicative of geographical location. Such data sets 102 are hereinafter referred to as "geocoded data sets." As a first example, a geocoded data set 102 might include consumer demographic information that is indexed by ZIP codes. As a second example, a geocoded data set 102 might include regional road network data that are associated with latitude and longitude data.”) (Examiner’s note: interface is equivalent to input module); 
applying, by the computing system, the mapping of the weightings to the at least two data sets by selecting a weighting to apply to each data set feature value based on a correspondence, in the mapping, between the applied weighting and the feature type of that data set (¶ 44, “then scales each data set by a particular weighting constant”).
Elam does not explicitly teach data including number of vehicles and presence of alternative fuel stations within a threshold distance. However, in the analogous art of alternative fuel demand and supply prediction, Yamashina teaches wherein the at least two data sets include at least a first data set with a feature type indicating a number of vehicles, associated with portions of the area, that are capable of using alternative fuels, and a second data set with a feature type indicating presence of other alternative fuel stations within a threshold distance of the portions of the area (¶ 93, “the electricity demand information extraction unit 112b extracts information about whether each of the charging facilities 301, 302, and so on is being used on each day of the week and in each time period based on vehicle position information or time period SOC information in the vehicle probe data D1 (FIG. 3), and calculates its frequency as the usage rate”) (Examiner note: vehicle position with respect to charging facilities is a distance).
Elam further teaches:
combining, by the computing system, values from the at least two data sets into a hotspot model by combining particular weighted data values that correspond to the same portion of the area; generating, by the computing system and based on the hotspot model, indications of multiple proposed installation sites for alternative fuel stations (¶ 22, “In block 208, the system uses the analysis module 114 to enable the user to analyze hotspots located within high-priority trade areas. Processing then proceeds to block 210, where installation sites within the market are selected based on the results of the analysis.”) (¶ 44, “the hotspot module 110 first normalizes each data set using the standard deviation of the data set (e.g., the standard deviation above and below the mean), and then scales each data set by a particular weighting constant, before finally summing the weighted data sets. Table 1 below summarizes the weighted linear combination that is utilized in one such embodiment.”) (¶ 45, “FIG. 4 illustrates a hotspot model generated by a weighted linear combination that is displayed in conjunction with a street map 402 using the output module 106 and the analysis module 114. "Hotspots" are regions that the hotspot model determines have a higher value relative to other areas in the market. In some embodiments, the geographic variation of the hotspot model is indicated graphically by a color gradient or grayscale gradient. For example, the map 402 in FIG. 4 uses a first grayscale level in areas 404 and 406 to indicate high relative value. Similarly, the second grayscale level in areas 408 and 410 indicates medium value. The third grayscale level in area 412 indicates a low relative value. As depicted in FIG. 4, when displayed graphically, the hotspot model readily conveys information regarding which areas within a market are likely to have greater consumer demand for alternative fuels. Other embodiments may utilize other types of graphical indicators besides color or grayscale gradients (e.g., highlighting, cross-hatching, etc.) to visually indicate the geographical variation of the hotspot model.”) (¶ 65, “Weighing these factors along with the information provided by the analysis module 114, the system or user may select installation sites. In some embodiments, in order to select installation sites”); and 
displaying, by the computing system, a graphical map of the area and markings depicting the generated multiple proposed installation sites on the map (¶ 22, “In block 208, the system uses the analysis module 114 to enable the user to analyze hotspots located within high-priority trade areas. Processing then proceeds to block 210, where installation sites within the market are selected based on the results of the analysis.”) (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”) (Claim 9, “graphically displaying the list of installation sites on a map of the selected market.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the performance metrics of fueling stations of Harris with the installation site determination for alternative fuel stations of Elam. This combination would have yielded a predictable result because Harris adds the extra information of a performance score to the decision making process for installation. It would merely refine the determination made in Elam.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the performance metrics of sales amount in a timeframe and customer volume of Srivastava with the installation site determination for alternative fuel stations of Elam.  This combination would have yielded a predictable result because Srivastava encompasses different metrics for site installation.  It would not change how either functions to combine these references, other than to offer different choices for metrics to make a determination of the best site for a business.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the presence of other alternative fuel stations of Yamashina with the installation site determination for alternative fuel stations of Elam. This combination would have yielded a predictable result because Yamashina merely adds the data of existing capability for customers. It would not change how either functions to combine these references, other than to provide additional data.

Regarding claim 2, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches further comprising: generating a trade area model indicating one or more trade areas within the area, wherein the trade area model is determined based on proximity between potential trade areas and residences with occupants below a threshold age; wherein generating the multiple proposed installation sites for alternative fuel stations is further based on the trade area model (¶ 57, “Using this analysis, the user may develop a refined set of potential sites that have desirable physical characteristics, in addition to having a high hotspot model value and proximity to a highly ranked EG point. Such sites are referred to herein as "visually analyzed sites." The analysis module 114 may also permit the user to add additional graphical indicators to the display at the location of the visually analyzed sites, to "bookmark" the location of these sites, and/or to rank or prioritize these visually analyzed sites. This portion of the analysis may be effectuated by GIS software such as Google Earth.”) (¶¶ 30 and 34, “The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success:…demographic or census information such as age”).

Regarding claim 3, Elam, Harris, Srivastava, and Yamashina teach the method of claim 2.  Elam teaches wherein generating the multiple proposed installation sites comprises: scoring a plurality of possible sites by, for each possible site, combining: a first value, corresponding to the possible site, from the hotspot model, and a second value, corresponding to the possible site, from the trade area model; and selecting, as the multiple proposed installation sites, sites from the plurality of possible sites that have a score that is above a threshold or that are in a top amount of the computed scores (abstract, “(1) the system generates a market capacity model that indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within the market; (2) the system generates a hotspot model that indicates the geographic variation of estimated demand for alternative fuel within the market; and (3) the system generates a trade area model that indicates which locations within the market are quickly accessible by a sufficiently high number of alternative fuel consumers. When combined, these three models permit a user of the system to identify and analyze those locations within the market that are most suitable as alternative fuel station sites.”) (¶ 58, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”) (Examiner note: sufficiently high number is equivalent to a threshold).

Regarding claim 4, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches wherein the feature type, of one of the at least two data sets, additionally comprises historical sales information for categories of alternative fuels (See Table 1, data set “average fuel purchases” which indicates historical sales information).
 
Regarding claim 5, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches wherein the feature type, of one of the at least two data sets, additionally comprises one of: an amount of alternative fuel-compatible vehicles in parts of the area; distance to a traditional gas station; vehicle registration data; traffic volume, flow, or density data; consumer demographic information; or previous consumer income or fuel expenditures (¶¶ 23-28, “The market capacity model indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within a market. To generate the market capacity model for a given market, the market capacity module 108 first receives or calculates the following actual, estimated, or projected information about the market: the total number of alternative-fuel compatible vehicles ("compatible vehicles") within the market ("N") (compatible vehicles may include diesel fleet vehicles, diesel passenger cars and light-duty trucks, and/or flex-fuel compatible vehicles); the percentage of market penetration among compatible vehicles ("P"); the average volume of a fuel tank in an alternative-fuel compatible vehicle ("V") (typically in gallons); the average number of tank fillings made per compatible vehicle per year ("F"); and the average volume of fuel that can be distributed annually by a single alternative fuel station ("S") (typically in gallons).”). 

Regarding claim 6, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches further comprising indicating an order among the multiple proposed installation sites, wherein the order is based on one or more of: an amount of trade volume in a corresponding trade area; residential proximity values; site or area demographics; or any combination thereof (Claim 7, “The computer-implemented method of claim 1, further comprising ordering the list of installation sites based on an amount of trade volume in a corresponding trade area.”). 

Regarding claim 8, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches further comprising: generating an area capacity model for the area, wherein the area capacity model indicates estimated capacities, for alternative fuel stations, in each of multiple portions of the area; and wherein generating the multiple proposed installation sites for alternative fuel stations is further based on the area capacity model (¶ 22, “A market may be a neighborhood, town, city, county, a Consolidated Base Statistical Area as defined by the U.S. Office of Management and Budget, or any bounded geographic area that is defined by the user. Once the market is defined, at a block 202 the market capacity module 108 generates a market capacity model that indicates the total number of stations that could be sustained by the present and/or projected consumer demand for alternative fuel within the market.”) (¶¶ 52-53, “Processing begins in block 702, where the analysis module 114 receives a market capacity model, a hotspot model, and a trade area model. Although not shown in the figure, the analysis module 114 may also receive other geocoded data, models, and/or images pertaining to the market, including but not limited to street maps, aerial photographs, or satellite or remote sensing images. After receiving all models and/or data, processing proceeds to block 704, where the system displays the hotspot model in conjunction with the trade area model in graphical form. Additionally, the system may display street maps, satellite photographs, aerial or remote sensing images and/or other types of geographical data or images in conjunction with these two models. FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”). 

Regarding claim 9, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches wherein each performance score is based on: a sales performance metric for the corresponding existing fuel station, and a user-specified metric (¶ 30, “Processing begins in block 302, where the hotspot module 110 initially receives or accesses geocoded input data sets that may be indicative of consumer demand for alternative fuels and/or other predictors of commercial success. The following are non-exclusive examples of geocoded data sets that are received or accessed by the hotspot module 110 and which may be indicative of consumer demand and/or commercial success”) (¶ 48, “First, the polygon must have an equidistant geographical point ("EG point") which may be reached from any point in the polygon within T minutes of estimated driving time, where T is a user-specified parameter (typically in minutes).”). 

Regarding claim 10, Elam, Harris, Srivastava, and Yamashina teach the method of claim 1.  Elam teaches wherein at least one of the multiple proposed installation sites is provided in association with a displayed set of one or more key decision variables that identify one or more variables that contributed most to a score computed for that proposed installation site (¶ 53, “FIG. 8 depicts the display of a hotspot model in conjunction with a trade area model, both overlaid on a street map. It will be appreciated that the display of FIG. 8 allows a user to quickly narrow down potential geographic locations for alternative fuel sites. The high relative value areas identified by the hotspot model (which are indicative of high consumer demand and/or other indicators of commercial success) may be quickly compared with the travel times generated by the trade area model (which are indicative of quick access to a large group of alternative fuel consumers). The overlap of the various regions generated by the hotspot model and trade area model provide a quick visualization tool that aids installation site selection.”). 

Regarding claims 11 – 13 together, the claims recite substantially similar limitations to claim 1.  Therefore, claims 11 – 13 together are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 14, the claim recites substantially similar limitations to claims 2 and 3.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claims 2 and 3.

Regarding claim 15, the claim recites substantially similar limitations to claims 4 and 5.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claims 4 and 5.

Regarding claim 17, the claim recites substantially similar limitations to claim 1.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 18, the claim recites substantially similar limitations to claim 9.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 9.

Regarding claim 19, the claim recites substantially similar limitations to claim 10.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 10.

Regarding claim 20, the claim recites substantially similar limitations to claim 1.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623